Citation Nr: 1101861	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the holding of Rice is inapplicable.  
Although the evidence indicates that the Veteran is unemployed, 
he has not alleged that he has been rendered unemployable because 
of his service-connected hepatitis C.  Further, the evidence of 
record does not suggest that the Veteran is unemployable due to 
his hepatitis C.  As such, consideration of TDIU is not deemed 
warranted. 

The Board further notes that the Veteran's VA treatment records 
contain references to his receipt of Social Security 
Administration (SSA) disability benefits.  The Veteran, however, 
has not reported to VA that there are SSA records that would be 
pertinent to his claim.  Specifically, at an August 2005 VA 
examination, the Veteran reported that he has been receiving SSA 
disability since 2002 or 2003 because of his neck problems, 
depression, and "bad nerves."  In Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 
5103A did not require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the Veteran's 
claim.  The Court also stated that VA was not required to obtain 
records in every case in order to rule out their relevance.  
Rather, the standard is: as long as a reasonable possibility 
exists that the records are relevant to the veteran's claim, VA 
is required to assist the veteran in obtaining the identified 
records.  In this instance, the Veteran himself did not identify 
any SSA records that would be relevant to his claims.  The Board, 
therefore, concludes that the record does not establish a 
reasonable possibility that there are such records that are 
relevant to these claims, and a Remand to obtain such records is 
not required. 

Next, the Board observes that a claim for service connection for 
left knee disability was denied by the RO in July 2003 rating 
decision.  The Veteran subsequently filed a notice of 
disagreement in June 2004.  A Statement of the Case was issued to 
the Veteran on March 31, 2005.  A VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated June 29, 2005, was received by the RO on 
July 1, 2005.  It does not appear that the RO addressed whether 
this filing was a timely or untimely substantive appeal to the 
RO's March 2005 Statement of the Case on that issue.  It is also 
not clear whether the matter was treated as a new claim.  The 
Board refers these questions to the RO for appropriate action, 
e.g. whether the substantive appeal may be considered as timely 
filed in light of Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's hepatitis C 
has been productive of complaints including: fatigue, malaise, 
and loss of appetite; but dietary restrictions or continuous 
medication, and incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the past 
12-month period are not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.159, 4.114, DC 
7354 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for hepatitis C arises from 
his disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records.  Next, the Veteran was afforded VA 
examinations in August 2005 and April 2009. The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  Here, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's hepatitis C since the April 2009 VA 
examination.  The Board has considered that the Veteran's service 
representative, in a December 2010 statement, indicated that the 
Veteran should be scheduled for another examination to ascertain 
the actual severity of the Veteran's hepatitis C.  However, 
specific allegations as to how his condition had worsened since 
the last VA examination were not made.  The Board finds the above 
VA examinations to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claims.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  Hence, 
no further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his hepatitis C.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplate staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for hepatitis C was initially granted in a 
September 2005 rating decision at a noncompensable disability 
rating.  However, during the pendency of the appeal, a July 2009 
rating decision increased the Veteran's rating to 10 percent for 
the entire period of appeal. 

Hepatitis C warrants a 20 percent rating where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the prior 12-month 
period.  A 40 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the prior 12-month 
period.  Higher ratings are warranted for more frequent symptoms 
or incapacitating episodes.  38 C.F.R. § 4.114, Diagnostic Code 
7354. 

An incapacitating episode is a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a physician. 
38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.

Although the Veteran has reported feeling fatigue, malaise, loss 
of appetite, and vomiting, the evidence does not demonstrate that 
he requires dietary restriction or continuous medication for his 
hepatitis C disorder.  For example, the Veteran reported at his 
August 2005 VA examination that he was on no treatment for his 
hepatitis C.  He also indicated at his April 2009 VA examination 
that he was not on any current treatment.  The VA examiner noted 
that his hepatitis C had no effect on the Veteran's feeding.  The 
evidence of record does not reflect that the Veteran's hepatitis 
C requires any dietary restriction. 

Additionally, the Veteran has not demonstrated incapacitating 
episodes having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period, attributed to 
his hepatitis C.  The Board notes that under Note (2) of this 
diagnostic code, "incapacitating episodes" means a period of 
acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  

The Board has considered that the Veteran was hospitalized in 
October 2004 for 9 days with symptoms of nausea, vomiting, and 
abdominal pain.  A November 2004 VA treatment record indicated 
that he had been hospitalized for an acute intestinal virus.  
There was also some speculation during the hospitalization that 
the Veteran's symptoms were a seizure disorder.  See October 27, 
2004 surgery consult.  Crucially, none of the records for this 
hospitalization attributed the Veteran's illness to his hepatitis 
C or a complication related thereto.  

The Veteran was hospitalized in June 2005 for 3 days after 
complaining of nausea and vomiting.  Tenderness to palpation of 
the right upper quadrant was noted.  His discharge diagnoses 
included cirrhosis of the liver secondary to chronic hepatitis C.  
A few days later, the Veteran was once again hospitalized for 
complaints of nausea, vomiting and diarrhea.  He was admitted for 
3 more days.  His discharge diagnoses included: acute gastritis, 
intractable vomiting, fever, chronic back pain, and gallbladder 
polyp.  Although these records demonstrate that the Veteran was 
hospitalized for a total of 15 days within a 12 month period, the 
Veteran is not entitled to a rating in excess of 10 percent for 
his hepatitis C.

Rather, the evidence demonstrates that the Veteran's October 2004 
hospitalization was clearly associated with an acute intestinal 
virus and not his hepatitis C.  Out of the three documented 
hospitalizations, only the first June 2005 hospitalization can be 
partially associated with his service-connected disability.  As 
such, incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period because of his hepatitis C were not demonstrated. 

As the evidence does not demonstrate that the Veteran's hepatitis 
C requires dietary restriction or continuous medication, and 
because two weeks of incapacitating episodes attributed to his 
hepatitis C has not been demonstrated, a higher rating is not 
warranted under DC 7354. 

The Board recognizes that Note (1) under DC 7354 indicates that 
sequelae, such as cirrhosis or malignancy of the liver, should be 
evaluated under the appropriate diagnostic code(s), but the same 
signs and symptoms should not be used as the basis for evaluation 
under DC 7354 and under a diagnostic code for sequelae.  As 
indicated above, one of the June 2005 hospitalization reports 
indicates a diagnosis of "cirrhosis of the liver secondary to 
chronic hepatitis C." 

Cirrhosis of the liver, primary biliary cirrhosis, and the 
cirrhotic phase of sclerosing cholangitis are rated under 38 
C.F.R. § 4.114, DC 7312.  To warrant a rating under this code, 
there must be documentation of cirrhosis (by biopsy or imaging) 
and abnormal liver function tests.  A 10 percent rating will be 
assigned for cirrhosis with symptoms such as weakness, anorexia, 
abdominal pain, and malaise.  A 30 percent rating is warranted 
for cirrhosis with portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least minor 
weight loss.  A 50 percent rating will be assigned for cirrhosis 
with a history of one episode of ascites, hepatic encephalopathy, 
or hemorrhage from varices or portal gastropathy (erosive 
gastritis).  A 70 percent rating is warranted for cirrhosis with 
a history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal gastropathy 
(erosive gastritis), but with periods of remission between 
attacks.  A 100 percent rating is assigned for cirrhosis with 
generalized weakness, substantial weight loss, and persistent 
jaundice; or with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, DC 
7312.

However, in this case, a separate rating for cirrhosis and 
hepatitis C is not permitted as the same symptomatology would be 
used to rate both disabilities (nausea, vomiting, malaise, 
abdominal pain).  See Note (1) following DC 7354; 38 C.F.R. § 
4.14 (prohibiting the use of the same symptoms to evaluate 
multiple diagnoses).  There are no other relevant diagnostic 
codes are for application.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.

The Board has also considered the statements of the Veteran that 
his disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's hepatitis C -has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 10 percent is not warranted, for his hepatitis C. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
hepatitis C is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hepatitis C with the 
established criteria found in the rating schedule for hepatitis C 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities is inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The evidence does not demonstrate that the Veteran's 
hepatitis C has caused marked interference with his employment.  
Moreover, although some hospitalizations were noted, "frequent 
hospitalizations" due to his hepatitis C have not been 
demonstrated.  

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

A rating in excess of 10 percent for hepatitis C is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


